UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21955 Stewart Capital Mutual Funds (Exact name of registrant as specified in charter) 800 Philadelphia Street, Indiana, PA 15701 (Address of principal executive offices) (Zip code) Stewart Capital Mutual Funds, 800 Philadelphia Street, Indiana, PA 15701 (Name and address of agent for service) Registrant's telephone number, including area code:_(724) 465-1443 Date of fiscal year end:December 31 Date of reporting period: July 1, 2012 - June 30, 2013 Item 1. Proxy Voting Record CATALYST HEALTH SOLUTIONS, INC. Security 14888B103 Meeting Type Special Ticker Symbol CHSI Meeting Date 02-Jul-2012 ISIN US14888B1035 Agenda 933655524 - Management Item Proposal Type Vote For/Against Management 1. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 17, 2012, BY AND AMONG SXC HEALTH SOLUTIONS CORP., SXC HEALTH SOLUTIONS, INC., CATAMARAN I CORP., CATAMARAN II LLC AND CATALYST HEALTH SOLUTIONS, INC. Management For For 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR CATALYST'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For 3. TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING BY CATALYST'S STOCKHOLDERS IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management For For TRIUMPH GROUP, INC. Security Meeting Type Annual Ticker Symbol TGI Meeting Date 19-Jul-2012 ISIN US896818101 1 Agenda 933662389 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL BOURGON For For 2 ELMER L. DOTY For For 3 RALPH E. EBERHART For For 4 JEFFRY D. FRISBY For For 5 RICHARD C. GOZON For For 6 RICHARD C. ILL For For 7 ADAM J. PALMER For For 8 JOSEPH M. SILVESTRI For For 9 GEORGE SIMPSON For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING TO ALLOW FOR THE ADOPTION OF A MAJORITY VOTE STANDARD IN THE ELECTION OF DIRECTORS. Management For For 4. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS TRIUMPH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 15-Aug-2012 ISIN US8326964058 Agenda 933665436 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL J. DOLAN Management For For 1B. ELECTION OF DIRECTOR: NANCY LOPEZ KNIGHT Management For For 1C. ELECTION OF DIRECTOR: GARY A. OATEY Management For For 1D. ELECTION OF DIRECTOR: ALEX SHUMATE Management For For 1E. ELECTION OF DIRECTOR: TIMOTHY P. SMUCKER Management For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. BOARD RECOMMENDS YOU VOTE "AGAINST" PROPOSALS 4 & 5 Management For For 4. SHAREHOLDER PROPOSAL URGING DIRECTORS TO ACT TO REPEAL THE CLASSIFIED BOARD OF DIRECTORS. Shareholder For Against 5. SHAREHOLDER PROPOSAL REQUESTING AN EXPANDED GREEN COFFEE SUSTAINABILITY PLAN. Shareholder Against For FLEXTRONICS INTERNATIONAL LTD. Security Y2573F102 Meeting Type Annual Ticker Symbol FLEX Meeting Date 30-Aug-2012 ISIN SG9999000020 Agenda 933668595 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF MR. JAMES A. DAVIDSON AS A DIRECTOR OF FLEXTRONICS. Management For For 1B. RE-ELECTION OF MR. WILLIAM D. WATKINS AS A DIRECTOR OF FLEXTRONICS. Management For For 2. RE-ELECTION OF MR. LAY KOON TAN AS A DIRECTOR OF FLEXTRONICS. Management For For 3. TO APPROVE THE RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 Management For For 4. TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management For For 5. NON-BINDING, ADVISORY RESOLUTION. TO APPROVE THE COMPENSATION OF FLEXTRONICS'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, SET FORTH IN "COMPENSATION DISCUSSION AND ANALYSIS" AND IN THE COMPENSATION TABLES AND THE ACCOMPANYING NARRATIVE DISCLOSURE UNDER "EXECUTIVE COMPENSATION" IN FLEXTRONICS'S PROXY STATEMENT RELATING TO ITS 2012 AGM Management For For S1. EXTRAORDINARY GENERAL MEETING PROPOSAL: TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management For For PERRIGO COMPANY Security Meeting Type Annual Ticker Symbol PRGO Meeting Date 06-Nov-2012 ISIN US714290103 9 Agenda 933695174 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GARY M. COHEN For For 2 DAVID T. GIBBONS For For 3 RAN GOTTFRIED For For 4 ELLEN R. HOFFING For For 2. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For MEREDITH CORPORATION Security Meeting Type Annual Ticker Symbol MDP Meeting Date 07-Nov-2012 ISIN US589433101 7 Agenda 933689373 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES R. CRAIGIE-2015 For For 2 FREDERICK B. HENRY-2015 For For 3 JOEL W. JOHNSON-2015 For For 4 DONALD C. BERG-2014 For For 2 TO APPROVE, ON AN ADVISORY BASIS, THE Management For For EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. 3 TO APPROVE AN AMENDMENT TO THE Management For For MEREDITH CORPORATION EMPLOYEE STOCK PURCHASE PLAN OF 2002 TO AUTHORIZE AN ADDITIONAL 500,000 SHARES FOR ISSUANCE AND SALE TO EMPLOYEES UNDER THE PLAN. 4 TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2013. WESTERN DIGITAL CORPORATION Security Meeting Type Annual Ticker Symbol WDC Meeting Date 08-Nov-2012 ISIN US9581021055 Agenda 933690314 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHLEEN A. Management For For COTE 1B. ELECTION OF DIRECTOR: JOHN F. COYNE Management For For 1C. ELECTION OF DIRECTOR: HENRY T. DENERO Management For For 1D. ELECTION OF DIRECTOR: WILLIAM L. Management For For KIMSEY 1E. ELECTION OF DIRECTOR: MICHAEL D. Management For For LAMBERT 1F. ELECTION OF DIRECTOR: LEN J. LAUER Management For For 1G. ELECTION OF DIRECTOR: MATTHEW E. Management For For MASSENGILL 1H. ELECTION OF DIRECTOR: ROGER H. MOORE Management For For 1I. ELECTION OF DIRECTOR: KENSUKE OKA Management For For 1J. ELECTION OF DIRECTOR: THOMAS E. Management For For PARDUN 1K. ELECTION OF DIRECTOR: ARIF SHAKEEL Management For For 1L. ELECTION OF DIRECTOR: MASAHIRO Management For For YAMAMURA 2. TO APPROVE AN AMENDMENT AND Management For For RESTATEMENT OF OUR 2004 PERFORMANCE INCENTIVE PLAN THAT WOULD, AMONG OTHER THINGS, INCREASE BY 11,500, OUR COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN. 3. TO APPROVE AN AMENDMENT AND Management For For RESTATEMENT OF OUR 2005 EMPLOYEE STOCK PURCHASE PLAN THAT WOULD, AMONG OTHER THINGS, INCREASE BY COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN. 4. TO APPROVE ON AN ADVISORY BASIS THE Management For For NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT. 5. TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 28, 2013. MICROS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MCRS Meeting Date 16-Nov-2012 ISIN US594901100 2 Agenda 933692813 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LOUIS M. BROWN, JR. For For 2 B. GARY DANDO For For 3 A.L. GIANNOPOULOS For For 4 F. SUZANNE JENNICHES For For 5 JOHN G. PUENTE For For 6 DWIGHT S. TAYLOR For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management For For 3. PROPOSAL TO AMEND THE COMPANY'S 1,200, Management For For 4.
